COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS


 SNOW FOGEL SPENCE LLP,                            §
                                                                   No. 08-09-00251-CV
                    Appellant,                     §
                                                                      Appeal from the
 v.                                                §
                                                                    394th District Court
 WINIFRED WACKMAN,                                 §
 JANICE KELLOGG, JESSICA CLARK,                                 of Brewster County, Texas
 and JOSEPH GRADY CLARK,                           §
                                                                (TC# 2008-11-B8808-CV)
                    Appellees.                     §


                                   MEMORANDUM OPINION

        Pending before the Court is the joint motion of Appellant, Snow Fogel Spence LLP, and

Appellees, Winifred Wackman, Janice Kellogg, Jessica Clark, and Joseph Grady Clark, to dismiss

this appeal pursuant to TEX .R.APP .P. 42.1 because the parties have settled all matters in controversy.

We grant the motion and dismiss the appeal with prejudice. Pursuant to the parties’ agreement, we

assess costs against the party incurring same. See TEX .R.APP .P. 42.1(d)(absent agreement of the

parties, the court will tax costs against the appellant).


June 30, 2010
                                                        ANN CRAWFORD McCLURE, Justice

Before Chew, C.J., McClure, and Rivera, JJ.